IN THE COMMONWEALTH COURT OF PENNSYLVANIA

The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1493 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Federal Realty     :
Management a/k/a Andorra Shopping      :
Center                                 :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1494 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Philadelphia       :
Pharmacy DST a/k/a CVS                 :


The School District of Philadelphia,  :
                   Appellant          :
                                      :
             v.                       :    No. 1496 C.D. 2017
                                      :    No. 1497 C.D. 2017
Board of Revision of Taxes, The City :
of Philadelphia and Philadelphia      :
Market Street a/k/a Marriott Downtown :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1498 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and FC Bell            :
Associates LP a/k/a The Lofts at       :
1835 Arch                              :
The School District of Philadelphia    :
                   Appellant           :
                                       :
            v.                         :   No. 1499 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and XHR Philadelphia   :
17 LLC a/k/a Kimpton Hotel Palomar     :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1500 C.D. 2017
                                       :   No. 1501 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and WWW Premier        :
Holdings LLC a/k/a Winchester Walk     :


The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :     No. 1502 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and Two Logan Square :
Associates                           :


The School District of Philadelphia,  :
                   Appellant          :
                                      :
             v.                       :    No. 1503 C.D. 2017
                                      :    No. 1504 C.D. 2017
Board of Revision of Taxes, The City :
of Philadelphia and Two Liberty Place :
LP                                    :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1505 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and T C Pepper         :
Building G P LLC a/k/a The Pepper      :
Building                               :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1506 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and SWP Real Estate    :
LLC                                    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1507 C.D. 2017
                                       :   No. 1508 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and SPSP Corporation   :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1509 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and SLT Phila LLC      :
St. Regis Phila a/k/a Westin Hotel     :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1510 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Sir Philadelphia   :
LLC a/k/a PNC Bank Operations          :
Center                                 :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1511 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and PRU 1901 Market    :
LLC a/k/a 1901-1917 Market Street      :


The School District of Philadelphia    :
                   Appellant           :
                                       :
            v.                         :   No. 1512 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Red Lion MZL       :
LP                                     :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1513 C.D. 2017
                                       :   No. 1515 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and Market Square      :
Plaza I LLC                            :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1514 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Maguire/Thomas     :
PTNS Phila Plaza Phase II              :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1516 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and HUB Properties     :
Trust now owned by Commonwealth        :
of PA – SEPTA                          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1517 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Hill House         :
Apartment Association a/k/a The        :
Watermark                              :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1519 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and G2 S2 ASSPC LP     :
a/k/a 1605 Sansom                      :
The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1520 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Philadelphia        :
Hospitality Arden Group a/k/a Ritz      :
Carlton                                 :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1521 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Executive House     :
Investors                               :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1522 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Phila Liberty PLA   :
E LP a/k/a Liberty One                  :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1523 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Executive House     :
Investors                               :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1524 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and PECO Energy        :
Company                                :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1525 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Park Towne Place   :
Assoc.                                 :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
             v.                        :   No. 1526 C.D. 2017
                                       :
Board of Revision of Taxes, The City :
of Philadelphia and Panco CC           :
Rittenhouse Row Rittenhouse Row        :
Investors a/k/a American Patriots Bldg :


The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :     No. 1528 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and CRP-Grep         :
Rushwood a/k/a Rushwood Apartments :
now owned by RSW Premier Holdings :
LLC                                  :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1529 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and OLS Office         :
Partners LP                            :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1530 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Offices at Two     :
Liberty PL                             :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1531 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and MREF 401 LP        :
a/k/a 401 Market Street                :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1533 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Jar Chocolate      :
Works LP                               :
The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :      No. 1534 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and Courts-UCAL LLC :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1535 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Henry on the Park   :
JV LP                                   :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1536 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Commerce Square     :
Partners                                :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1541 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and 2400 Market VII     :
LP a/k/a Marketplace Design Center      :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1542 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 1616-26 Walnut     :
Street                                 :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1543 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 1500 Locust        :
Limited                                :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1544 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Aimco Chestnut     :
Hall Ltd Partnership a/k/a Chestnut    :
Hall Apartments                        :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1545 C.D. 2017
                                       :   No. 1546 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and Charter Court      :
Holdings LL a/k/a Charter Court        :
Apartments                             :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1547 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Cedar              :
Quartermaster III L                    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1548 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Cedar              :
Quartermaster II LL                    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1549 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Cedar              :
Quartermaster LLC                      :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1550 C.D. 2017
                                       :   No. 1555 C.D. 2017
Board of Revision of Taxes, The City   :   No. 1562 C.D. 2017
of Philadelphia and 2400 Market VII    :
LP a/k/a Marketplace Design Center     :
The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1551 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and 23rd Street Garage   :
VII LP                                   :


The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1552 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and 618 Market LP        :


The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1554 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and Brandywine           :
Operating Partners LP a/k/a Bell         :
Atlantic Tower                           :


The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1556 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and Cedar-South          :
Philadelphia                             :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1557 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 1760 Market        :
Partners LP                            :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1558 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Brandywine         :
Operating Part                         :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1559 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and BA Parkway         :
Associates II a/k/a Embassy Suites     :


The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :     No. 1560 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and Aquinas 2021     :
Chestnut STR a/k/a 2021 Chestnut now :
owned by Aquinas Realty Investors    :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1561 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 777 South Broad    :
Street AS                              :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1586 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 1500 Net Works     :
Associates a/k/a Net Works Building    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1587 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and ARD Grant a/k/a    :
The Court at Grant                     :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1588 C.D. 2017
                                       :   No. 1589 C.D. 2017
Board of Revision of Taxes, The City   :   No. 1605 C.D. 2017
of Philadelphia and ARD Grant LP       :   No. 1610 C.D. 2017
a/k/a The Court at Grant               :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1590 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and                    :
Philadelphia-Harbison LP               :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1591 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Public Storage     :
Properties XVIII                       :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1592 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Treeco/Manor       :
Limited Part                           :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
             v.                        :   No. 1593 C.D. 2017
                                       :
Board of Revision of Taxes, The City :
of Philadelphia and 3201 Layton Realty :
Corp                                   :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1594 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 4401 Walnut        :
Holdings LLC                           :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
             v.                        :   No. 1595 C.D. 2017
                                       :
Board of Revision of Taxes, The City :
of Philadelphia and Stratford Hamilton :
LP a/k/a Hamilton Court Apartments     :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1596 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Post Rittenhouse   :
Hill LP a/k/a Rittenhouse Hill         :
Apartments                             :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1597 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Boulevard North    :
Associate a/k/a Whitman Square         :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1598 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Boulevard North    :
Associate LP a/k/a Whitman Square      :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1599 C.D. 2017
                                       :   No. 1601 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and Delaware East      :
Assoc. LP a/k/a Columbus Commons       :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1600 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Delaware East      :
Assoc. a/k/a Columbus Commons          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1602 C.D. 2017
                                       :   No. 1603 C.D. 2017
Board of Revision of Taxes, The City   :   No. 1604 C.D. 2017
of Philadelphia and PR Northeast       :
Limited Partnership a/k/a Northeast    :
Tower Center                           :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1606 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Center City        :
Chestnut LLC a/k/a Nineteen Thirty     :
Chestnut                               :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
             v.                        :   No. 1607 C.D. 2017
                                       :
Board of Revision of Taxes, The City :
of Philadelphia and Center City Walnut :
LLC                                    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1608 C.D. 2017
                                       :   No. 1612 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and PR Walnut          :
Associates LP                          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1609 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Delaware East      :
Associates a/k/a Columbus Commons      :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1611 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and PR Chestnut        :
Associates LP                          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1640 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Safeguard          :
Frankford LLC                          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1641 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Safeguard Pa II,   :
LLC                                    :


The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :     No. 1642 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and 1513 Walnut, LLC :
The School District of Philadelphia,     :
                   Appellant             :
                                         :
             v.                          :   No. 1644 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and CLF Red Lion         :
Road Philadelphia                        :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
             v.                         :    No. 123 C.D. 2018
                                        :    Argued: March 12, 2019
Board of Revision of Taxes, The City :
of Philadelphia and Prime 62nd St., LLC :


BEFORE:      HONORABLE MARY HANNAH LEAVITT, President Judge
             HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION
BY PRESIDENT JUDGE LEAVITT                                 FILED: August 22, 2019

             The School District of Philadelphia (School District) appeals a number
of orders of the Court of Common Pleas of Philadelphia County (trial court) that
quashed the School District’s appeals of 138 commercial real property assessments
in the City of Philadelphia. The School District argues that the trial court erred in
holding that the School District’s decision to appeal only commercial property
assessments violated the Uniformity Clause in the Pennsylvania Constitution, PA.
CONST. art. VIII, §1, as construed in Valley Forge Towers Apartments N, LP v.
Upper Merion Area School District, 163 A.3d 962 (Pa. 2017). Specifically, the
School District argues that the trial court lacked an evidentiary record, which it
needed to reach the legal conclusion that the School District’s tax appeals were
discriminatory in violation of the Uniformity Clause. We vacate and remand the
matters for further proceedings.
                                        Background
              On August 9, 2016, the School District issued a request for proposals
for professional assistance to prosecute tax assessment appeals “where it is
reasonably likely that an appeal of [the] assessed value will yield a minimum of an
additional $7,500 of School District tax annually[.]” Request for Proposals 502 at
6; Reproduced Record at 6a (R.R. __). The School District chose Keystone Realty
Advisors, LLC to identify tax assessment appeals that could meet the targeted yield
and Fellerman & Ciarimboli Law, P.C., to represent the School District in the
appeals.
              In October 2016, the School District appealed the assessments on 138
commercial properties to the Philadelphia Board of Revision of Taxes (Board).1 The
School District did not appear or participate at the Board hearings, explaining that it
did not have the information necessary for an expert appraisal of the fair market
value of the properties. The Board upheld the assessments “on the papers.” The
School District then appealed the Board’s decisions to the trial court.2
              While the appeals were pending, some of the property owners
(Taxpayers) sought a stay of the proceedings pending the Supreme Court’s decision
in Valley Forge Towers, which had raised the question of whether the Uniformity
Clause permitted a taxing authority to appeal the assessments only of commercial
properties. The trial court denied the stay.

1
  The Board of Revision of Taxes hears appeals of assessments. See Section 14 of the Act of June
27, 1939, P.L. 1199, as amended, 72 P.S. §5341.14.
2
  “[A]n appeal from the Board’s ruling is heard by the trial court de novo.” Lincoln Philadelphia
Realty Associates I v. Board of Revision of Taxes of City and County of Philadelphia, 758 A.2d
1178, 1187 (Pa. 2000).
                                               2
              On July 6, 2017, the Supreme Court issued its ruling in Valley Forge
Towers and held as follows:

              [A] taxing authority is not permitted to implement a program of
              only appealing the assessments of one sub-classification of
              properties, where that sub-classification is drawn according to
              property type – that is, its use as commercial, apartment
              complex, single-family residential, industrial, or the like.

Valley Forge Towers, 163 A.3d at 978 (emphasis added). Taxpayers filed motions
to quash the School District’s assessment appeals stating, inter alia, that the School
District had violated the Uniformity Clause by selecting only commercial properties
for assessment appeals. The School District responded that it used a monetary
threshold to determine which appeals to file, and this policy conformed to the
requirements of the Uniformity Clause, as construed in Valley Forge Towers.
              Following oral argument, the trial court ruled from the bench and
quashed the School District’s assessment appeals. The trial court stated as follows:

              What I do have to find is that 140 cases, I can take judicial notice
              that there are way more commercial properties in the City of
              Philadelphia and there are way more residential properties, and
              that this was clearly a decision that was made to pick these 140
              cases and to me that’s clearly what Valley Forge said I’m right.
              … It’s the decision to appeal. For other reasons that I don’t need
              to state on the record I find that the motion to quash should be
              granted and in all cases the motion to quash is granted.

Hearing Transcript, 9/8/2017, at 67 (H.T., 9/8/2017, __); R.R. 869a. The School
District filed the instant appeals.3


3
  The School District filed 101 appeals, involving the 138 parcels, all of which raise common
questions of law. The School District filed a motion to consolidate all the actions. By order of
this Court, Docket Nos. 1493-1531, 1533-1536, 1540-1552, 1554-1562, 1586-1612, 1640-1644
                                               3
                                             Appeal
               On appeal,4 the School District raises several issues.5 First, it argues
that the trial court erred in taking judicial notice of the facts needed to reach its legal
conclusion that the School District’s assessment appeals violated the Uniformity
Clause. Second, it argues that the trial court erred in using statements of counsel
made during oral argument to make findings of fact. Third, it argues that the trial
court erred in its application of Valley Forge Towers because the School District
based its policy on appeals on the amount of increased tax revenue, not property
type.
               Taxpayers respond that the School District appealed the assessments of
only commercial properties and acknowledged that it did not evaluate any residential
properties for assessment appeals. This was all the “evidence” needed to establish a
violation of the Uniformity Clause. Additionally, Taxpayers contend that the trial
court took notice only of indisputable facts and matters of public record with respect
to the School District’s assessment appeal policy.
               We address the School District’s issues ad seriatim.
                                        Judicial Notice
               In its first issue, the School District argues that the trial court erred in
taking judicial notice of two facts. The first was that the number of commercial
properties selected by the School District was fewer than the total number of


C.D. 2017, and 123 C.D. 2018, were consolidated. Prior to issuance of this Opinion, the actions
at Docket Nos. 1495, 1518, 1527, 1540, and 1643 C.D. 2017, were discontinued.
4
  “This Court’s standard of review of the trial court’s order granting a motion to quash plaintiff’s
appeal is limited to [determining] whether the trial court committed an error of law, an abuse of
discretion, or a violation of constitutional rights.” Ray v. Brookville Area School District, 19 A.3d
29, 31 n.3 (Pa. Cmwlth. 2011).
5
  For purposes of this opinion, we have rearranged and combined several of the issues.
                                                 4
commercial properties in the City. The second was that there existed other non-
commercial properties that could have met the School District’s targeted tax increase
of $7,500 per annum. The School District contends that these are disputed facts and
information not generally known and, thus, could not be established by judicial
notice.
             We begin with a review of judicial notice. Pennsylvania Rule of
Evidence 201(b) permits a trial court to “judicially notice a fact that is not subject to
reasonable dispute[.]” PA. R.E. 201(b). See also HYK Construction Company, Inc.
v. Smithfield Township, 8 A.3d 1009, 1017 (Pa. Cmwlth. 2010) (disputed facts “not
within the domain of judicial notice”). In relevant part, Rule 201 states as follows:

             Judicial Notice of Adjudicative Facts
             (a) Scope. This rule governs judicial notice of an adjudicative
             fact only, not a legislative fact.
             (b) Kinds of Facts That May Be Judicially Noticed. The court
             may judicially notice a fact that is not subject to reasonable
             dispute because it:
                    (1) is generally known within the trial court’s
                    territorial jurisdiction; or
                    (2) can be accurately and readily determined from
                    sources whose accuracy cannot reasonably be
                    questioned.
             (c) Taking Notice. The court:
                    (1) may take judicial notice on its own; or
                    (2) must take judicial notice if a party requests it
                    and the court is supplied with the necessary
                    information.
             (d) Timing. The court may take judicial notice at any stage of
             the proceeding.

                                           5
              (e) Opportunity to Be Heard. On timely request, a party is
              entitled to be heard on the propriety of taking judicial notice and
              the nature of the fact to be noticed. If the court takes judicial
              notice before notifying a party, the party, on request, is still
              entitled to be heard.

PA. R.E. 201.
              Where the court takes judicial notice of a commonly known fact, it
avoids “the necessity of formally introducing evidence in those limited
circumstances” to prove an incontestable issue. Wells v. Pittsburgh Board of Public
Education, 374 A.2d 1009, 1011 (Pa. Cmwlth. 1977). However, “[j]udicial notice
itself does not necessarily establish a fact.” HYK Construction Company, Inc., 8
A.3d at 1017. Rather, judicial notice of a fact “constitutes evidence, which like any
evidence, may be rebutted.” Id. Thus, “[i]f the evidence derived from judicial notice
remains unrebutted, it may support a finding of fact.” In Interest of D.S., 622 A.2d
954, 958 (Pa. Super. 1993). Importantly, judicial notice “should not be used to
deprive an adverse party of the opportunity to disprove the fact.”           Insurance
Adjustment Bureau v. Insurance Commissioner for Commonwealth of Pennsylvania,
485 A.2d 858, 860 (Pa. Cmwlth. 1984).
              In its Rule 1925(a) opinion, the trial court acknowledged that it took
judicial notice of two facts, stating as follows:

              [T]hat 1. The number of Selected Properties is less than the
              overall number of commercial properties in Philadelphia; and 2.
              There are non-commercial properties that could have had their
              assessments appealed by the School District.

Trial Court 1925(a) Opinion at 6. The trial court explained that it took judicial notice
of these two facts because they were geographical in nature and generally known.
Id. at 5-6.


                                           6
                 The first fact was, simply, that there are more commercial properties in
Philadelphia than were chosen by the School District to appeal. During oral
argument on Taxpayers’ motions to quash, the School District’s counsel stated,
specifically, that the trial court could take judicial notice of the fact that there are
more than 140 commercial properties in the taxing district.6 The School District has
waived its challenge to the first fact on which the trial court took judicial notice.
                 The second fact cited in the trial court’s 1925(a) opinion was that there
were non-commercial or residential properties in the City that the School District
could have chosen to appeal. Because this is not a fact generally known and was
disputed by the School District, it could not be established by judicial notice.
Accordingly, whether there are “non-commercial properties that could have had
their assessments appealed by the School District,” as found by the trial court,
required evidence. Trial Court 1925(a) Opinion at 6.                   See Green v. Schuylkill
County Board of Assessment Appeals, 772 A.2d 419, 426 (Pa. 2001) (holding that a
property’s market value and assessment requires evidence); In re Jostens, Inc., 508
A.2d 1319, 1323 (Pa. Cmwlth. 1986) (fair market value of a property requires
“competent, credible and relevant evidence”). Here, the record contains no evidence
about the actual or real market value of a single non-commercial property in the City.



6
    At the hearing, counsel for the School District stated:
        [Trial Court:] Are you saying that I as a Court can’t take judicial notice that there
        are more than 140 commercial properties in the City of Philadelphia[?]
        [Counsel for School District:] Absolutely you can, Your Honor. And there’s
        nothing in any of the cases including [Valley Forge Towers] which tells the School
        District of Philadelphia to be Constitutional you have to appeal all of them. Their
        argument is a bit disingenuous. We didn’t appeal enough to [sic] dismiss all of
        them. That makes no sense.
H.T., 9/8/2017, at 47; R.R. 849a.
                                                    7
Therefore, the trial court erred in taking judicial notice of the fact that there are non-
commercial properties that could have been chosen by the School District to appeal.
                                Statements of Counsel
             Next, the School District contends that the trial court improperly relied
upon statements of its counsel made during oral argument to find facts. Taxpayers
respond that the School District’s counsel had first-hand knowledge of the facts he
presented to the trial court about the properties selected for appeal; therefore, the
trial court appropriately accepted the statements.
             In its Rule 1925(a) opinion, the trial court explained its use of
statements made by the School District’s attorney in court. The trial court stated that

             [t]he School District elected to present its case before the [Board]
             “on the papers” and without any evidence, documents or
             testimony as [to] what it believed to be the market value of the
             properties at issue. This court was therefore required to rely
             solely on Counsel’s statement as to the proposed value and the
             School District’s decision as to which assessment of the many
             commercial properties in the City of Philadelphia to appeal.

Trial Court 1925(a) Opinion at 7 (emphasis added). The question is whether
counsel’s statement constituted a judicial admission.
             Generally, an attorney’s statement in an argument does not constitute
evidence. East Norriton Township v. Gill Quarries, Inc., 604 A.2d 763, 766 n.9 (Pa.
Cmwlth. 1992) (“[S]elf-serving, unsubstantiated and unsworn statements by counsel
are not competent evidence.”); Jacquin v. Pennick, 449 A.2d 769, 772 n.1 (Pa.
Cmwlth. 1982). On the other hand, a “judicial admission is ‘an express waiver made
in court or preparatory to trial by a party or his attorney, conceding for the purposes
of trial, the truth of the admission,’ and may be contained in the pleadings,
stipulations and other like documents.” Sherrill v. Workmen’s Compensation Appeal

                                            8
Board (School District of Philadelphia), 624 A.2d 240, 243 (Pa. Cmwlth. 1993).
A judicial admission “must be a clear and unequivocal admission of fact.” Coleman
v. Wyeth Pharmaceuticals, Inc., 6 A.3d 502, 524 (Pa. Super. 2010).

               At the hearing, counsel for the School District stated, in relevant part:

               [C]learly of the 140 properties we instituted with regard to the
               appeals, there is a vast and diverse cross section of property
               types.

               We have self storage facilities, a car wash, office space, multi-
               family. There’s a pretty diverse subgroup. Although we don’t
               make the subgroup. We’re looking at properties based on the
               threshold and those were the recommendations that were made.

H.T., 9/8/2017, at 58-59; R.R. 860a-61a. These statements fall short of a judicial
admission.7      Counsel’s statements were made to explain the School District’s
selection process for the assessment appeals. Neither the School District nor its
counsel conceded that the School District considered only those commercial
properties for assessment appeals.




7
 In its 1925(a) opinion, the trial court cited to counsel’s statements as the basis for its finding that
“[t]here was no dispute that the Selected Properties are all commercial (though they do represent
a “diverse subgroup” of commercial properties).” Trial Court 1925(a) Opinion at 4. Further,
counsel’s statements do not support the trial court’s description of the School District’s selection
process. The trial court described the process as follows:
        the School District starts by only appealing the assessments of a sub-classification
        of properties (i.e. commercial). It then goes on to select a sub-classification within
        the sub-classification: commercial properties it contends would increase the tax due
        by at least $7,500.
Trial Court 1925(a) Opinion at 7. At the hearing however, counsel stated “[t]he School District
has one criteria, a $7,500 threshold[,]” and it “look[ed] at properties based on the threshold[.]”
H.T., 9/8/2017, at 52, 58-59; R.R. 854a, 860a-61a.


                                                   9
             Simply, these statements of counsel do not constitute an
“incontrovertible admission,” which is necessary for an attorney’s statement to
constitute a judicial admission. The trial court erred in otherwise holding.
                              The Uniformity Clause
             Finally, the School District argues that the trial court misapplied Valley
Forge Towers and in holding its assessment appeal policy violated the Uniformity
Clause. Taxpayers respond that the School District’s implementation of the appeal
policy did not consider all classifications of real estate but only a subset of
commercial properties. This selection violated the Uniformity Clause.
             The Uniformity Clause of the Pennsylvania Constitution provides that
“[a]ll taxes shall be uniform, upon the same class of subjects, within the territorial
limits of the authority levying the tax, and shall be levied and collected under
general laws.” PA. CONST. art. VIII, §1. The Uniformity Clause ensures that “a
taxpayer should pay no more or no less than his proportionate share of the cost of
government.” In re Sullivan, 37 A.3d 1250, 1254-55 (Pa. Cmwlth. 2012) (quoting
Deitch Company v. Board of Property Assessment, Appeals and Review of
Allegheny County, 209 A.2d 397, 401 (Pa. 1965)). Our Supreme Court has
explained the value of the Uniformity Clause as follows:

             While every tax is a burden, it is more cheerfully borne when the
             citizen feels that he is only required to bear his proportionate
             share of that burden measured by the value of his property to that
             of his neighbor. This is not an idle thought in the mind of the
             taxpayer, nor is it a mere speculative theory advocated by learned
             writers on the subject; but it is a fundamental principle written
             into the Constitutions and statutes of almost every state in this
             country.




                                         10
Delaware, L. & W. Railway Company’s Tax Assessment, 73 A. 429, 430 (Pa. 1909).
                Within a taxing district all real property “is a single class.” Valley
Forge Towers, 163 A.3d at 975. For this reason, “the Uniformity Clause does not
permit the government, including taxing authorities, to treat different property sub-
classifications in a disparate manner.” Id. In Clifton v. Allegheny County, 969 A.2d
1197, 1212 (Pa. 2009), our Supreme Court also explained that real property is “a
classification” and that the Uniformity Clause requires “all real estate [be] treated as
a single class entitled to uniform treatment.”
                The General County Assessment Law8 authorizes any taxing authority
to appeal a real property assessment. Section 520 states as follows:

                The corporate authorities of any county, city, borough, town,
                township, school district or poor district, which may feel
                aggrieved by any assessment of any property or other subject of
                taxation for its corporate purposes, shall have the right to appeal
                therefrom in the same manner, subject to the same procedure,
                and with like effect, as if such appeal were taken by a taxable
                with respect to his property.

72 P.S. §5020-520. However, when a taxing authority exercises its discretion to
appeal a real property assessment, it must do so within “constitutional boundaries.”
Valley Forge Towers, 163 A.3d at 980. A taxing authority policy to appeal only “the
assessments of one sub-classification of properties, where that sub-classification is
drawn according to property type” is an unconstitutional exercise of the authority’s
discretion. Id. at 978.
                In Valley Forge Towers, taxpayers, who owned commercial property,
challenged the school district’s policy of appealing their tax assessments while
ignoring under-assessed, single-family homes within the school district.              The

8
    Act of May 22, 1933, P.L. 853, as amended, 72 P.S. §§5020-1 - 5020-602.
                                               11
taxpayers sought to enjoin the policy as violative of the Uniformity Clause. The trial
court dismissed the complaint as not stating a claim, and this Court affirmed. The
Supreme Court reversed, holding as follows:

             [A] taxing authority is not permitted to implement a program of
             only appealing the assessments of one sub-classification of
             properties, where that sub-classification is drawn according to
             property type – that is, its use as commercial, apartment complex,
             single-family residential, industrial, or the like.

Id. The Supreme Court further explained that, “systematic disparate enforcement of
the tax laws based on property sub-classification, even absent wrongful conduct, is
constitutionally prohibited.” Id. The Supreme Court cautioned, however, that its
holding should not be construed as not permitting a neutral selection criterion, such
as a monetary threshold, so long as it “were implemented without regard to the type
of property in question or the residency status of its owner.” Id. at 979. The Supreme
Court held that the complaint stated a valid claim under the Uniformity Clause
because it alleged that only commercial property assessments were appealed.
             The School District contends that, unlike Valley Forge Towers, its
assessment appeal policy was not based upon a classification or sub-classification of
real property. Rather, its policy sought to appeal those under-assessed properties
reasonably likely to yield a minimum of an additional $7,500 of school tax annually.
School District Brief at 41. In that regard, it makes two additional points. First, it
contends that Taxpayers had the burden to show that the School District’s tax
assessment appeal policy violated the Uniformity Clause because it constituted
deliberate discrimination. Second, it contends the trial court erred in failing to




                                         12
develop an evidentiary record before making any factual findings about the School
District’s assessment appeals policy.9
               Taxpayers respond that the School District’s own description of its
policy states a Uniformity Clause violation because it selected only commercial real
estate for assessment appeals. The selection of a subset of commercial real estate,
i.e., those properties that would generate additional tax revenue of $7,500, also
violated the Uniformity Clause. Taxpayers’ Brief at 11.
               Valley Forge Towers prohibits the selection of only commercial
properties for assessment appeals but left open the possibility of using “monetary
thresholds” to choose assessment appeals. Our Supreme Court explained the “use
of a monetary threshold” may be constitutional “if it were implemented without
regard to the type of property or the residency status of its owner.” Valley Forge
Towers, 163 A.3d at 979 (emphasis added). The School District asserts that it used
a monetary threshold that eliminated residential properties from its policy. This fact
needs evidence to resolve.



9
   The School District contends that the trial court was obligated to follow applicable state and
local rules of civil procedure and develop a record to resolve the disputed factual issues. School
District Brief at 22. Philadelphia Rule of Civil Procedure 208.3(b)(2)(F) provides that, where a
motion raises disputed factual issues, those issues “shall be determined as the Court may provide
pursuant to Pa. R.C.P. [No.] 208.4(b).” PHILA. CIV. R. 208.3(b)(2)(F). Pennsylvania Rule of Civil
Procedure 208.4(b)(1) states:
        (b)(1) If the moving party seeks relief based on disputed facts for which a record
        must be developed, the court, upon its own motion or the request of any party
        including the moving party, may enter an order in the form set forth in paragraph
        (2) providing for the issuance of a rule to show cause. The procedure following
        issuance of the rule to show cause shall be in accordance with Rule 206.7.
PA. R.C.P. NO. 208.4(b)(1) (emphasis added). Pursuant to Rule 208.4(b)(1), it is discretionary
with the trial court as to whether to issue a rule to show cause. Here, the trial court appears to have
elected not to issue a rule to show cause.
                                                 13
              The trial court deemed the School District’s “use of a facially-neutral
monetary threshold” irrelevant.10 Taxpayers’ motions and briefs used extrinsic
evidence in an effort to refute the School District’s assertion.11 However, the trial
court needed an evidentiary record on this disputed issue of fact, which it lacked.
              It is beyond peradventure that disputed facts require an evidentiary
hearing. Allegations in motions and responses thereto “do not constitute evidence
such that the trial court need not have conducted an evidentiary hearing on the
disputed issues of fact.” City of Philadelphia v. AFSCME, District Council 47, 708
A.2d 886, 889 (Pa. Cmwlth. 1998). In the face of the conflict in the parties’
respective filings with respect to the School District’s assessment appeals policy, an
evidentiary record is needed.




10
   The trial court explained:
        Valley Forge [Towers] states, explicitly, “nothing in this opinion should be
        construed as suggesting that the use of a monetary threshold – such as the one
        challenged in [In re Springfield School District, 101 A.3d 835, 849 (Pa. Cmwlth.
        2014)]- or some other selection criteria would violate uniformity if it were
        implemented without regard to the type of property in question or the residency
        status of its owner.” Valley Forge [Towers] at 979. However, the School District’s
        use of a facially-neutral monetary threshold is irrelevant here, as the School
        District acknowledges that the instant appeals were only as to commercial
        properties. The Uniformity Clause “does not allow the government to engage in
        disparate tax treatment of different sub-classifications of real property, such as
        residential versus commercial.” Valley Forge [Towers] at 967, n.4.
Trial Court 1925(a) Opinion at 6-7 (emphasis added).
11
   Taxpayers attached various documents to their briefs, such as a list of taxable assessment
increases and a list of single-family residential and residential land sales, stating that these
documents “illustrate the fact that the School District did … target a small subclass of property
and didn’t conduct a comprehensive analysis of all properties and all property types within the
City of Philadelphia.” H.T., 9/8/2017, at 22; R.R. 824a.
                                               14
                                      Conclusion
             For these reasons, this Court has no alternative except to vacate the
orders of the trial court and remand the cases for an evidentiary hearing, after which
the trial court shall make findings of fact as to the School District’s selection process
for assessment appeals and then decide Taxpayers’ motions to quash the School
District’s appeals.
                                     _____________________________________
                                     MARY HANNAH LEAVITT, President Judge

Judge Cohn Jubelirer and Judge Fizzano Cannon did not participate in the decision
in this case.




                                           15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1493 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Federal Realty     :
Management a/k/a Andorra Shopping      :
Center                                 :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1494 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Philadelphia       :
Pharmacy DST a/k/a CVS                 :


The School District of Philadelphia,  :
                   Appellant          :
                                      :
             v.                       :    No. 1496 C.D. 2017
                                      :    No. 1497 C.D. 2017
Board of Revision of Taxes, The City :
of Philadelphia and Philadelphia      :
Market Street a/k/a Marriott Downtown :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1498 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and FC Bell            :
Associates LP a/k/a The Lofts at       :
1835 Arch                              :
The School District of Philadelphia    :
                   Appellant           :
                                       :
            v.                         :   No. 1499 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and XHR Philadelphia   :
17 LLC a/k/a Kimpton Hotel Palomar     :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1500 C.D. 2017
                                       :   No. 1501 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and WWW Premier        :
Holdings LLC a/k/a Winchester Walk     :


The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :     No. 1502 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and Two Logan Square :
Associates                           :


The School District of Philadelphia,  :
                   Appellant          :
                                      :
             v.                       :    No. 1503 C.D. 2017
                                      :    No. 1504 C.D. 2017
Board of Revision of Taxes, The City :
of Philadelphia and Two Liberty Place :
LP                                    :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1505 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and T C Pepper         :
Building G P LLC a/k/a The Pepper      :
Building                               :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1506 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and SWP Real Estate    :
LLC                                    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1507 C.D. 2017
                                       :   No. 1508 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and SPSP Corporation   :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1509 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and SLT Phila LLC      :
St. Regis Phila a/k/a Westin Hotel     :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1510 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Sir Philadelphia   :
LLC a/k/a PNC Bank Operations          :
Center                                 :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1511 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and PRU 1901 Market    :
LLC a/k/a 1901-1917 Market Street      :


The School District of Philadelphia    :
                   Appellant           :
                                       :
            v.                         :   No. 1512 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Red Lion MZL       :
LP                                     :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1513 C.D. 2017
                                       :   No. 1515 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and Market Square      :
Plaza I LLC                            :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1514 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Maguire/Thomas     :
PTNS Phila Plaza Phase II              :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1516 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and HUB Properties     :
Trust now owned by Commonwealth        :
of PA – SEPTA                          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1517 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Hill House         :
Apartment Association a/k/a The        :
Watermark                              :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1519 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and G2 S2 ASSPC LP     :
a/k/a 1605 Sansom                      :
The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1520 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Philadelphia        :
Hospitality Arden Group a/k/a Ritz      :
Carlton                                 :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1521 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Executive House     :
Investors                               :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1522 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Phila Liberty PLA   :
E LP a/k/a Liberty One                  :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1523 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Executive House     :
Investors                               :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1524 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and PECO Energy        :
Company                                :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1525 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Park Towne Place   :
Assoc.                                 :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
             v.                        :   No. 1526 C.D. 2017
                                       :
Board of Revision of Taxes, The City :
of Philadelphia and Panco CC           :
Rittenhouse Row Rittenhouse Row        :
Investors a/k/a American Patriots Bldg :


The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :     No. 1528 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and CRP-Grep         :
Rushwood a/k/a Rushwood Apartments :
now owned by RSW Premier Holdings :
LLC                                  :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1529 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and OLS Office         :
Partners LP                            :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1530 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Offices at Two     :
Liberty PL                             :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1531 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and MREF 401 LP        :
a/k/a 401 Market Street                :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1533 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Jar Chocolate      :
Works LP                               :
The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :      No. 1534 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and Courts-UCAL LLC :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1535 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Henry on the Park   :
JV LP                                   :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1536 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and Commerce Square     :
Partners                                :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
            v.                          :   No. 1541 C.D. 2017
                                        :
Board of Revision of Taxes, The City    :
of Philadelphia and 2400 Market VII     :
LP a/k/a Marketplace Design Center      :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1542 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 1616-26 Walnut     :
Street                                 :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1543 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 1500 Locust        :
Limited                                :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1544 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Aimco Chestnut     :
Hall Ltd Partnership a/k/a Chestnut    :
Hall Apartments                        :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1545 C.D. 2017
                                       :   No. 1546 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and Charter Court      :
Holdings LL a/k/a Charter Court        :
Apartments                             :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1547 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Cedar              :
Quartermaster III L                    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1548 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Cedar              :
Quartermaster II LL                    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1549 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Cedar              :
Quartermaster LLC                      :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1550 C.D. 2017
                                       :   No. 1555 C.D. 2017
Board of Revision of Taxes, The City   :   No. 1562 C.D. 2017
of Philadelphia and 2400 Market VII    :
LP a/k/a Marketplace Design Center     :
The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1551 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and 23rd Street Garage   :
VII LP                                   :


The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1552 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and 618 Market LP        :


The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1554 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and Brandywine           :
Operating Partners LP a/k/a Bell         :
Atlantic Tower                           :


The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1556 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and Cedar-South          :
Philadelphia                             :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1557 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 1760 Market        :
Partners LP                            :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1558 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Brandywine         :
Operating Part                         :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1559 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and BA Parkway         :
Associates II a/k/a Embassy Suites     :


The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :     No. 1560 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and Aquinas 2021     :
Chestnut STR a/k/a 2021 Chestnut now :
owned by Aquinas Realty Investors    :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1561 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 777 South Broad    :
Street AS                              :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1586 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 1500 Net Works     :
Associates a/k/a Net Works Building    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1587 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and ARD Grant a/k/a    :
The Court at Grant                     :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1588 C.D. 2017
                                       :   No. 1589 C.D. 2017
Board of Revision of Taxes, The City   :   No. 1605 C.D. 2017
of Philadelphia and ARD Grant LP       :   No. 1610 C.D. 2017
a/k/a The Court at Grant               :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1590 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and                    :
Philadelphia-Harbison LP               :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1591 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Public Storage     :
Properties XVIII                       :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1592 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Treeco/Manor       :
Limited Part                           :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
             v.                        :   No. 1593 C.D. 2017
                                       :
Board of Revision of Taxes, The City :
of Philadelphia and 3201 Layton Realty :
Corp                                   :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1594 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and 4401 Walnut        :
Holdings LLC                           :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
             v.                        :   No. 1595 C.D. 2017
                                       :
Board of Revision of Taxes, The City :
of Philadelphia and Stratford Hamilton :
LP a/k/a Hamilton Court Apartments     :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1596 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Post Rittenhouse   :
Hill LP a/k/a Rittenhouse Hill         :
Apartments                             :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1597 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Boulevard North    :
Associate a/k/a Whitman Square         :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1598 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Boulevard North    :
Associate LP a/k/a Whitman Square      :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1599 C.D. 2017
                                       :   No. 1601 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and Delaware East      :
Assoc. LP a/k/a Columbus Commons       :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1600 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Delaware East      :
Assoc. a/k/a Columbus Commons          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1602 C.D. 2017
                                       :   No. 1603 C.D. 2017
Board of Revision of Taxes, The City   :   No. 1604 C.D. 2017
of Philadelphia and PR Northeast       :
Limited Partnership a/k/a Northeast    :
Tower Center                           :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1606 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Center City        :
Chestnut LLC a/k/a Nineteen Thirty     :
Chestnut                               :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
             v.                        :   No. 1607 C.D. 2017
                                       :
Board of Revision of Taxes, The City :
of Philadelphia and Center City Walnut :
LLC                                    :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1608 C.D. 2017
                                       :   No. 1612 C.D. 2017
Board of Revision of Taxes, The City   :
of Philadelphia and PR Walnut          :
Associates LP                          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1609 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Delaware East      :
Associates a/k/a Columbus Commons      :
The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1611 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and PR Chestnut        :
Associates LP                          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1640 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Safeguard          :
Frankford LLC                          :


The School District of Philadelphia,   :
                   Appellant           :
                                       :
            v.                         :   No. 1641 C.D. 2017
                                       :
Board of Revision of Taxes, The City   :
of Philadelphia and Safeguard Pa II,   :
LLC                                    :


The School District of Philadelphia, :
                   Appellant         :
                                     :
             v.                      :     No. 1642 C.D. 2017
                                     :
Board of Revision of Taxes, The City :
of Philadelphia and 1513 Walnut, LLC :
The School District of Philadelphia,     :
                   Appellant             :
                                         :
            v.                           :   No. 1644 C.D. 2017
                                         :
Board of Revision of Taxes, The City     :
of Philadelphia and CLF Red Lion         :
Road Philadelphia                        :


The School District of Philadelphia,    :
                   Appellant            :
                                        :
             v.                         :    No. 123 C.D. 2018
                                        :    Argued: March 12, 2019
Board of Revision of Taxes, The City :
of Philadelphia and Prime 62nd St., LLC :

                                   ORDER

            AND NOW, this 22nd day of August, 2019, the orders of the Court of
Common Pleas of Philadelphia County dated September 22, 2017, and December
20, 2017, in the above-captioned matter are VACATED and REMANDED for
proceedings consistent with the attached opinion.
            Jurisdiction relinquished.


                                   _____________________________________
                                   MARY HANNAH LEAVITT, President Judge